Case: 1:10-cv-00104-GWC Document #: 148 Filed: 01/28/19 Page 1 of 4

DISTRICT COURT OF THE VIRGIN ISLANDS
DIVISION OF ST. CROIX

 

 

WELLS FARGO BANK, N.A., 1:10-cv-00104

Plaintiff,

v. ACTION FOR DEBT AND
FORECLOSURE

CLAUDETTE CAMBRAN and PATRICIA
POND,

Defendants.

WRIT OF EXECUTION

WHEREAS, on February 7, 2018, Wells Fargo Bank, N.A., as Plaintiff, recovered an
Order and Judgment in the above-entitled Court against Claudette Cambran and Patricia Pond,
Defendants, in the sum of $129,945.88, together with interest at the rate of 8.5% until the date of
entry of the judgment, plus interest thereafter until paid at the statutory rate of 4% per annum (for
a total through January 23, 2019 of $159,934.93) (Doc No. 128); and

WHEREAS, the court denied a motion to reconsider by order entered April 17, 2018 (Doc
No. 136); and

WHEREAS, all of the above sums are still (at the date of this Writ) due and owing Plaintiff
on said judgment; and

WHEREAS, the judgment requires the real property described below to be sold at a
marshal’s sale, subject to specific terms; and

WHEREAS, Plaintiff has filed a praecipe seeking a marshal’s sale of the real property.

NOW, THEREFORE, you, the District Court Marshal, are hereby required to receive the
said sums due and accruing costs and interest to satisfy the Judgment in lawful money of the Virgin
Islands of the United States out of the real property situate in St. Croix described as follows:

Plot 68 of Parcel 42 of Estate Eliza’s Retreat (“Flamboyant”), East End
Quarter “A”, St. Croix, United States Virgin Islands, consisting of 5,190.04
square feet, as more fully shown on PWD No. 1727-10, dated May 07, 1969.

and make return of this Writ within sixty (60) days after your receipt hereof, with what you have
done endorsed hereon.

Specifically, you are required to
Case: 1:10-cv-00104-GWC Document #: 148 Filed: 01/28/19 Page 2 of 4

a) Post Notice of a Marshal’s Sale for four (4) weeks prior to the sale in a public place in
or near the Office of the Clerk of Court; and

b) Publish once a week for at least four (4) consecutive weeks prior to the sale in a
newspaper regularly issued and of general circulation in the US Virgin Islands, said notice
describing the property as set out above and containing the terms and conditions of sale as set out
below; and

c) Sell the real property as a whole at a public sale at the Office of the United States
Marshal, 3013 Estate Golden Rock, Christiansted, U.S. Virgin Islands;

d) Allow Wells Fargo Bank, N.A. to bid a credit against its Judgment and interest
thereon, plus any costs and expense, without tender of cash; and

e) Require of all other persons or parties bidding to pay in cash, bank check, money
order, or other certified funds; and

f) Require of any successful bidder that he deposit with the United States Marshal cash
equal to ten (10%) percent of his total bid at or before 5:00 pm on the date of the sale of the
Property and the remaining ninety (90%) percent of said purchase price to be paid on or before
5:00 pm within thirty (30) days, inclusive, of the date of sale of the property; and

g) Require the successful bidder to be responsible for the payment of any commission
due and owing to the United States Marshal pursuant to 28 USC § 1921 and for the payment of
stamp taxes, recording fees, and related charges associated with obtaining and recording a deed
to the property; and

h) Apply the sales proceeds first to the expenses associated with the sale, including but
not limited to the costs of publication and the commission assessed by you pursuant to 28 USC §

1921, then toward satisfaction of the judgment aforesaid, including any costs and attorney’s fees
Case: 1:10-cv-00104-GWC Document #: 148 Filed: 01/28/19 Page 3 of 4

awarded upon subsequent application and any sums that may be paid by Wells Fargo for
insurance premiums, taxes, and expenditures necessary to maintain the real property described
above, with interest from the date of any such payment; and

i) Pay the surplus, if any, remaining after application of the proceeds as provided above,
to Claudette Cambran and Patricia Pond as required by 5 V.1.C. § 489(5); and

j) Make your report of the sale within ten (10) days of the date of the sale.

WITNESS my hand at Christiansted, VI, nee ie of , 2019.

GLENDA L. LAKE, ESQUIRE

AN

GENERALIST {pUEHRULBOE

  
 

 

 

Judgment Principal as of 4/21/2017 $129,945.88
Plus interest at 8.5% until 2/7/18 (350 days x $30.2614) 10,591.49
Plus interest at 4% 4/22/17 through 1/23/2019 (641 days x $30.2614) 19,397.56
TOTAL AS OF 1/23/19: $159,934.93

Plus interest accruing at 4.0% per annum until the Judgment is paid in full.

Return of Service

I HEREBY certify that I received this Writ of Execution on the day of
, 2019, and that thereafter on the day of
2019, I served the same on the above-mentioned Defendants and that:

 

 
Case: 1:10-cv-00104-GWC Document #: 148 Filed: 01/28/19 Page 4 of 4

MARSHAL

 

DEPUTY

 
